DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the application filed December 10, 2020, claims 1-10 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Teich et al. (US 2018/0287414 A1). 
	Regarding claim 1, Teich discloses:
a smoke detector capable of multi-mode charging ([0048], [0050], [0051], [0053] [0054], [0082], [0124]; FIGs. 2A-2D), comprising 

a housing ([0051]; FIG. 2C:  250), 


Teich does not explicitly disclose that the working module is configured for detecting smoke and making a response, but Teich does disclose a smoke detector ([0124]) comprising a working module (see above), which suggests that the working module is configured for performing the typical smoke detector functions of detecting smoke and making a response for the benefit of enabling the smoke detector to perform the typical smoke detector functions of detecting smoke and warning occupants of a possible fire;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the smoke detector of Teich in the foregoing manner because that would have enabled the smoke detector to perform the typical smoke detector functions of detecting smoke and warning occupants of a possible fire; 

and a battery module configured for providing electrical energy to the working module ([0051]; FIG. 2C:  248), wherein the smoke detector further comprises:

a wireless charging module electrically connected to the battery module ([0051]; FIG. 2C:  246, 248), and configured for being in wireless connection with an external wireless charging device to receive electrical energy therefrom and provide the received electrical energy to the battery module ([0024], [0025], [0028]; FIG. 1:  102A-G, 104); and

a light energy charging module electrically connected to the battery module, and configured for collecting light energy in a surrounding environment and converting it into electrical energy which is then provided to the battery module ([0073], [0082]; FIG. 4:  418).

	Regarding claim 2, Teich discloses that the wireless charging module comprises at least one electromagnetic induction coil and a wireless charging control circuit electrically connected to the electromagnetic induction coil.  ([0055]; FIG. 2C:  248)
	Regarding claim 4, Teich discloses that the wireless charging module and/or the light energy charging module are arranged inside the housing, or are at least partially arranged outside the housing.  ([0051]; FIG. 2C:  248, 250)
	Regarding claim 5, Teich discloses solar cells ([0082]), which are a type of photoelectric sheet.  Teich does not explicitly disclose that the at least one photoelectric sheet is arranged on an 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the smoke detector of Teich in the foregoing manner because that would have enabled the smoke detector to expose its photoelectric sheet to light energy.
	Regarding claim 6, Teich discloses a support member configured for providing support to the external wireless charging device during the wireless charging.  ([0063]; FIG. 3A:  306A, 306B)
	Regarding claim 8, Teich discloses that the smoke detector has a charging interface configured for being connected to an external power source through a cable to charge the battery module.  ([0028])
	Regarding claim 9, Teich discloses that the external wireless charging device comprises a mobile communication device with a wireless charging function.  ([0020], [0021], [0026], [0028], [0030], [0090], [0092]; FIG. 4:  436)
	Regarding claim 10, Teich discloses a firefighting system including one or more smoke detectors capable of multi-mode charging according to claim 1.  ([0020], [0076], [0124]; Teich discloses that the smoke detectors are part of a system, and such a system constitutes a firefighting system.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Teich in view of Ha et al. (US 2018/0123379 A1). 
	Regarding claim 3, Teich does not disclose that there are two or more electromagnetic induction coils arranged respectively at different positions inside the housing.
	Ha, addressing the same problem of how to arrange inductive charging of a fire alarm ([0049], [0062], [0094], [0095]), teaches an electronic device that has two coils for charging for the benefit that the device can receive power through the two charging coils, which will reduce charging time, and the device also can receive power through one charging coil of the two charging coils and can transmit power through the other charging coil ([0159]; the fact that one of the coils can receive power and the other coil can transmit power indicates that the two coils are arranged at different positions inside the housing). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Ha with the smoke detector of Teich because that would have enabled the smoke detector to receive power through two charging coils, which will reduce charging time, and also to receive power through one charging coil of the two charging coils and transmit power through the other charging coil.

Allowable Subject Matter
6.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689